OPINION — AG — THE BOARDS OF COUNTY COMMISSIONERS DO NOT HAVE THE AUTHORITY TO PERMIT INCUMBENTS OF ELECTIVE OFFICE TO DECLINE OR CEASE PARTICIPATION IN A PREVIOUSLY ESTABLISHED COUNTY EMPLOYEE RETIREMENT SYSTEM BY SUBSEQUENTLY UNDER TAKING TO ADOPT AN AMENDATORY RESOLUTION. (COUNTIES AND COUNTY OFFICERS) CITE: 19 O.S. 1971 951 [19-951], 19 O.S. 1971 952 [19-952] 19 O.S. 1971 953 [19-953], 19 O.S. 1971 954 [19-954] [19-954], 19 O.S. 1971 957 [19-957], 19 O.S. 1971 958 [19-958] (JOHN PAUL JOHNSON)